United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-2836
                                  ___________

Wayne Ronald Simmons,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Océ-USA, Inc.,                         *
                                       *
            Appellee.                  *
                                  ___________

                            Submitted: February 9, 1999

                                 Filed: April 13, 1999
                                  ___________

Before WOLLMAN, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

WOLLMAN, Circuit Judge.

     Wayne Ronald Simmons appeals the district court’s1 entry of summary
judgment in favor of Océ-USA, Inc. (Océ) in this employment discrimination case.
We affirm.



      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, who presided over the case by consent of the parties
pursuant to 28 U.S.C. § 636(c).
-2-
                                        I.

      Simmons, an African-American, began servicing “high-end” copiers for the
Bruning Division of AM International, Inc. in 1990. The Bruning Division was
purchased by Océ in 1991.

       To assess its employees, Océ uses a performance-based evaluation system
under which employees are rated on their ability to reach national performance
targets. Simmons received satisfactory performance ratings and steady pay increases
and experienced no significant employment problems until 1994, when John Curless
became his supervisor. As detailed in the district court’s thorough, exhaustive
memorandum opinion, the performance appraisals completed by Curless ranked
Simmons’s job performance as being below target levels from 1994 until his
termination in 1997.

      During this period, Curless made derogatory comments directed toward
Simmons. On at least one occasion in 1995 Curless repeated in Simmons’s presence
a joke told by the black comedian/actor Richard Pryor regarding the sex organs of
male African-Americans. At a luncheon with Simmons and a third employee in
February of 1995, Curless referred to Simmons as “Buckwheat.”

       Simmons filed a complaint with the Equal Employment Opportunity
Commission (EEOC) in March 1995. The EEOC issued a right to sue letter on
January 24, 1997. Simmons filed suit against Océ on February 11, 1997, alleging
racial discrimination in violation of Title VII, 42 U.S.C. §§ 2000e-2000e-17.
Simmons was terminated on June 26, 1997.




                                        -3-
                                            II.

      We review the district court’s grant of summary judgment de novo, applying
the same standard that is applied by the district court. See Hossaini v. Western Mo.
Med. Ctr., 140 F.3d 1140, 1142 (8th Cir. 1998).

      Simmons claims that his decreasing performance was due to racial bias on
Curless’s part, evidenced by Curless’s racial comments and his subjectiveness in
completing the performance appraisal forms.

       Simmons first argues that Curless’s telling of the Richard Pryor joke and his
use of the term “Buckwheat” are direct evidence of unlawful race discrimination. See
Price Waterhouse v. Hopkins, 490 U.S. 228, 272-73 (1989) (O’Connor, J.,
concurring). We disagree. To present direct evidence of discrimination, Simmons
must establish that evidence of “conduct or statements by persons involved in the
decisionmaking process . . . may be viewed as directly reflecting the alleged
discriminatory attitude . . . sufficient to permit the factfinder to find that that attitude
was more likely than not a motivating factor in the employer’s decision.” Browning
v. President Riverboat Casino-Missouri, Inc., 139 F.3d 631, 634 (8th Cir. 1998)
(internal quotations omitted). “Not all comments that may reflect a discriminatory
attitude are sufficiently related to the adverse employment action in question to
support such an inference.” Walton v. McDonnell Douglas Corp., 167 F.3d 423, 426
(8th Cir. 1999). Stray remarks made in the workplace are not sufficient to establish
a claim of discrimination. See Beshears v. Asbill, 930 F.2d 1348, 1354 (8th Cir.
1991) (quoting Price Waterhouse, 490 U.S. at 277).

       The term “Buckwheat” is a racial slur when it is directed towards a black
employee in the context of an employment relationship. See Boyd v. State Farm Ins.
Cos., 158 F.3d 326, 329 (5th Cir. 1998), cert. denied, 67 U.S.L.W. 3531 (U.S. Apr.
5, 1999) (No. 98-1229). Likewise, the repeating by a white person of a joke referring

                                            -4-
to African-American male genitalia could well be considered to be racially offensive.
However offensive, Curless’s one-time use of the term “Buckwheat” and his one-time
repeating of the Richard Pryor joke both occurred in 1995, some two years prior to
the decision to terminate Simmons.2 Because the statements and the adverse
employment decision were not close in time, Simmons must establish a causal link
between the comments and his termination. See Hutson v. McDonnell Douglas
Corp., 63 F.3d 771, 779 (8th Cir. 1995).

      Simmons has not presented any such evidence. Absent a causal link between
the racial comments and the adverse employment decision, Curless’s derogatory
language is best classified as “statement[s] by [a] decisionmaker[] unrelated to the
decisional process.” Rivers-Frison v. Southeaset Mo. Community Treatment Ctr.,
133 F.3d 616, 619 (8th Cir. 1998) (quoting Price Waterhouse, 490 U.S. at 277).

       Alternatively, Simmons argues that he has presented circumstantial evidence
adequate to make a submissible case of racial discrimination. See McDonnell
Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). Assuming that Simmons
presented a prima facie case under McDonnell Douglas, Océ’s presentation of
comprehensive performance ratings articulated a non-discriminatory reason for
terminating Simmons, leaving us with the question whether Simmons presented
sufficient evidence of pretext to survive summary judgment. See Hutson, 63 F.3d at
777.

       Stray remarks “that are remote in time do not support a finding of pretext for
intentional [race] discrimination.” Walton, 167 F.3d at 428; accord Hutson, 63 F.3d
at 778-79. Given the comprehensive objective evidence presented by Océ of


      2
       Although Simmons claims that he presented evidence that Curless told racially
offensive jokes on a continuing basis, he specifically identified only the Richard
Pryor joke.

                                         -5-
Simmons’s poor job performance, the offensive remarks made by Curless outside of
the decision making process, without more, are not enough to “‘create a trialworthy
issue’ of pretext.” Id.; see Hutson, 63 F.3d at 779. See also Ruby v. Springfield R-12
Pub. Sch. Dist., 76 F.3d 909, 912 (8th Cir. 1996) (finding allegations that supervisor
referred to African-American employee as “boy,” stated that African-Americans
commit more crime than whites, and joked about employee’s clothing were
insufficient evidence of pretext to survive summary judgment).

        Simmons argues that Océ’s non-discriminatory explanation for the termination-
- his low performance ratings--was pretextual because the performance ratings were
partially subjective. He contends that a jury could find that Curless used the
subjective component of the rating system to mask racial animosity towards him. In
Walton, we held that evidence that the supervisor had made alleged discriminatory
comments some two years prior to the termination was insufficient to support a
finding of pretext. We stated that “the presence of subjectivity in employee
evaluations is itself not a grounds for challenging those evaluations as
discriminatory.” Walton, 167 F.3d at 428 (quoting Hutson, 63 F.3d at 780). Because
Simmons has presented no affirmative evidence that Curless manipulated Océ’s
facially neutral performance appraisal, the district court properly granted summary
judgment on the issue of discriminatory treatment. See Walton, 167 F.3d at 428.

      Likewise, because Simmons has presented no affirmative evidence that his
termination was for other than performance-based reasons, the grant of summary
judgment as to his claim of retaliatory discharge was also proper. See Herrero v. St.
Louis Univ. Hosp., 109 F.3d 481, 485 (8th Cir. 1997).

      The judgment is affirmed.




                                         -6-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -7-